Exhibit 10(k)(xviii) Execution Version FOURTH AMENDMENT TO AMENDED AND RESTATED NOTE AGREEMENT AND GUARANTY FOURTH AMENDMENT TO AMENDED AND RESTATED NOTE AGREEMENT AND GUARANTY, dated as of April 8, 2016 (this “ Amendment ”), among ALBANY INTERNATIONAL CORP., a Delaware corporation (the “ Company ”), the Guarantors (as defined in the Note Agreement referred to below), and the holders of Notes (as defined in the Note Agreement referred to below) on the date hereof (each individually, a “ Noteholder ”, and collectively, the “ Noteholders ”). W I T N E S S E T H: WHEREAS, the Company and Guarantors party thereto (each an “ Obligor ”, and collectively, the “ Obligors ”) and the Noteholders are parties to that certain Amended and Restated Note Agreement and Guaranty, dated as of July 16, 2010, as amended by (1) that certain First Amendment to Amended and Restated Note Agreement and Guaranty, dated as of February 17, 2012, (2) that certain Second Amendment to Amended and Restated Note Agreement and Guaranty, dated as of March 26, 2013, and (3) that certain Third Amendment to Amended and Restated Note Agreement and Guaranty, as of June 18, 2015 (as the same may be amended, supplemented, waived or otherwise modified from time to time, the “ Note Agreement ”); and WHEREAS, in connection with the recent amendment and restatement of the Five-Year Revolving Credit Facility Agreement, dated as of June 18, 2015, and amended and restated as of April 8, 2016, among the Company, various subsidiaries of the Company, JPMorgan Chase Bank, N.A. and the other parties thereto (the “ New Bank Credit Agreement ”), the Company has requested amendments of certain provisions of the Note Agreement, and the Noteholders have indicated willingness to agree to such amendments subject to certain limitations and conditions, as provided for herein; NOW THEREFORE, in consideration of the premises, the mutual covenants and the agreements hereinafter set forth and other good and valuable consideration, the parties hereto hereby agree that on the Fourth Amendment Effective Date, as defined herein, the Note Agreement will be amended as follows: 1. Definitions. Unless otherwise defined herein, terms defined in the Note Agreement are used herein as therein defined. 2. Effectiveness of this Amendment . Subject to the occurrence of the Fourth Amendment Effective Date, (a) the Note Agreement (without giving effect to this Amendment) will apply in connection with the Notes up to (but excluding) the Fourth Amendment Effective Date, and (b) the Note Agreement as amended by this Amendment will apply in connection with the Notes from and after the Fourth Amendment Effective Date. 3. Amendments . Subject to the satisfaction of the conditions set forth in Section 6 hereof, the Note Agreement is hereby amended, as of the Fourth Amendment Effective Date, in the manner specified in Schedule 1 to this Amendment and made a part hereof. 4. Representations and Warranties. (a) Each Obligor hereby (i) repeats (and confirms as true and correct) as of the Fourth Amendment Effective Date to the Noteholders each of the representations and warranties made by such Obligor pursuant to the Note Agreement (other than such representations expressly given as of a specific date); provided that the representation and warranty in the last sentence of Paragraph 8B of the Note Agreement is further qualified by an exception for anything disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015; and (ii) incorporates such representations and warranties herein (as though set forth herein) in their entirety. (b) Each Obligor hereby further represents and warrants as of the Fourth Amendment Effective Date that: 1 (i) No Default . No Default or Event of Default shall have occurred and be continuing on such date after giving effect to this Amendment; (ii) Power and Authority . Each such Person has the corporate or equivalent power to execute and deliver this Amendment, and to perform the provisions hereof, and this Amendment has been duly authorized by all necessary corporate or equivalent action on the part of each such Person; (iii) Due Execution . This Amendment has been duly executed and delivered by such Person and constitutes such Person’s legal, valid and binding obligation, enforceable in accordance with its terms, except as such enforceability may be limited (x) by general principals of equity and conflicts of laws or (y) by bankruptcy, reorganization, insolvency, moratorium or other laws of general application relating to or affecting the enforcement of creditors’ rights; (iv) No Consents Required . No consent, approval, authorization or order of, or filing, registration or qualification with, any court or Governmental Authority or third party is required in connection with the execution, delivery or performance by such Person of this Amendment; (v) Acknowledgment of Obligation: Waiver of Claims . It has no defenses, offsets or counterclaims against any of its obligations under and in respect to the Notes or the AI Guaranty Agreement and that all amounts outstanding under and in respect of the Notes and the Note Agreement are owing to holders of the Notes without defense, offset or counterclaim; (vi) New Bank Credit Agreement . The Company has furnished to the Noteholders a true and complete copy of the New Bank Credit Agreement, and except as so furnished to the Noteholders, there have been no amendments to the New Bank Credit Agreement; and (vii) Foreign Assets Control Regulations, Etc. (a) Neither the Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been notified that its name appears or may in the future appear on a State Sanctions List or (iii) to the Company’s knowledge, is a target of sanctions that have been imposed by the United Nations or the European Union. (b) Neither the Company, any Subsidiary or, to the Company’s knowledge, any other Controlled Entity (i) is in material violation of, or been charged or convicted under, any applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or (ii) to the Company’s knowledge, is under investigation by any Governmental Authority for possible violation of any U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws. (c) The Company will use (and has used) the proceeds of the Notes only for the purposes specified in the Note Agreement. The Company will not use, and will procure that its Subsidiaries and its or their respective Controlled Entities will not use (and such Persons have not used), proceeds of the Notes: (i) for the purpose of funding, financing or facilitating any activities, business or transaction with any Blocked Person, to the extent that such activities, business or transaction would cause a violation of U.S. Economic Sanctions Laws by any Obligor or Noteholder, or in any other manner that could result in a violation of any U.S. Economic Sanctions Laws by any Obligor or Noteholder; (ii) in violation of, or in such manner as would cause any Noteholder to be in violation of, any applicable Anti-Money Laundering Laws; or 2 (iii) in furtherance of an offer, payment, promise to pay, or authorization of the payment or giving of money, or anything else of value, to any Person in violation of the U.S. Foreign Corrupt Practices Act or in violation of any other Anti-Corruption Laws. (d) The Company has implemented and maintains in effect policies and procedures designed to promote compliance by the Company, the Subsidiaries and their respective directors, officers, employees and agents with Anti-Corruption Laws and U.S. Economic Sanctions Laws, and the Company and the Subsidiaries and, to the knowledge of the Company and in connection with their activities for the Company and the Subsidiaries, their respective officers, employees, directors and agents, are in compliance with Anti-Corruption Laws and U.S. Economic Sanctions Laws in all material respects and are not engaged in any activity that would reasonably be expected to result in the Company or any Subsidiary being designated as a Blocked Person. (c) The Company hereby represents and warrants that, immediately after the Fourth Amendment Effective Date, after giving pro forma effect to the Blue Falcon Acquisition (as defined in Schedule 1) and any related incurrence of Indebtedness, (i) the Leverage Ratio does not exceed 3.50 to 1.00 and (ii) no Default shall have occurred and be continuing. 5. Acknowledgements and Consent of Guarantors. Each Guarantor hereby acknowledges that it has reviewed the terms and provisions of the Note Agreement, the Notes, the AI Guaranty Agreement and this Amendment and consents to the amendments to the Note Agreement effected pursuant to this Amendment. Each Guarantor confirms that it will continue to guarantee the obligations to the fullest extent in accordance with the AI Guaranty Agreement and acknowledges and agrees that: (a) the AI Guaranty Agreement shall continue in full force and effect and that its obligations thereunder shall be valid and enforceable and shall not be impaired or limited by the execution or effectiveness of this Amendment; and (b)(i) notwithstanding the conditions to effectiveness hereof, such Guarantor is not required by the terms of the Note Agreement, the Notes or the AI Guaranty Agreement to consent to the amendments to the Note Agreement effected pursuant to this Amendment; and (ii) nothing in the Note Agreement, the Notes or the AI Guaranty Agreement shall be deemed to require the consent of any such Guarantor to any future amendments to the Note Agreement. 6. Conditions Precedent. This Amendment shall become effective as of the first date on which the conditions precedent set forth below shall have been fulfilled (the “ Fourth Amendment Effective Date ”), and Prudential agrees to promptly confirm the occurrence of the Fourth Amendment Effective Date after such conditions have been fulfilled: (a) the Noteholders shall have received counterparts of this Amendment, executed and delivered by a duly authorized officer of each of the Obligors; (b) the Company shall have paid all outstanding costs, expenses and fees of the Noteholders (including reasonable attorney’s fees and expenses of Morgan, Lewis & Bockius, LLP) incurred in connection with the documentation of this Amendment (including a reasonable estimate of post-closing fees and expenses) to the extent invoiced (this provision shall not be construed to limit the obligations of the Company under Paragraph 12B of the Note Agreement); (c) the Company shall have paid to the Noteholders a non-refundable amendment fee in the amount of $25,000 by federal funds wire transfer in immediately available funds as set forth on Exhibit A; (d) the New Bank Credit Agreement shall be in full force and effect and the Restatement Effective Date (defined therein) shall have occurred concurrently herewith, and a true and complete copy thereof shall have been delivered to the Noteholders, and shall be in form and substance satisfactory to them; and (e) the Noteholders shall have received such additional documents or certificates with 3 respect to legal matters or corporate or other proceedings related to the transactions contemplated hereby as may be reasonable requested by the Noteholders. 7. Release . In consideration of the agreements of the Noteholders contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Obligor, on behalf of itself and its successors, assigns, and other legal representatives, hereby absolutely, unconditionally and irrevocably releases, remises and forever discharges each Noteholder and their respective successors and assigns, and their respective present and former shareholders, affiliates, subsidiaries, divisions, predecessors, directors, officers, attorneys, employees, agents and other representatives (the Noteholders and all such other Persons being hereinafter referred to collectively as the “ Releasees ” and individually as a “ Releasee ”), of and from all demands, actions, causes of action, suits, covenants, contracts, controversies, agreements, promises, sums of money, accounts, bills, reckonings, damages and any and all other claims, counterclaims, defenses, rights of set off, demands and liabilities whatsoever (individually, a “ Claim ” and collectively, “ Claims ”) of every name and nature, known or unknown, suspected or unsuspected, both at law and in equity, which such Obligor or any of its successors, assigns, or other legal representatives may now or hereafter own, hold, have or claim to have against the Releasees or any of them for, upon, or by reason of any circumstance, action, cause or thing whatsoever which arises at any time on or prior to the day and date of this Amendment for or on account of, or in relation to, or in any way in connection with the Note Agreement or any of the other Transaction Documents or transactions thereunder or related thereto. Each Obligor understands, acknowledges and agrees that the release set forth above may be pleaded as a full and complete defense and may be used as a basis for an injunction against any action, suit or other proceeding which may be instituted, prosecuted or attempted in breach of the provisions of such release. Each Obligor agrees that no fact, event, circumstance, evidence or transaction which could now be asserted or which may hereafter be discovered shall affect in any manner the final, absolute and unconditional nature of the release set forth above. Each Obligor acknowledges and agrees that the Releasees have fully performed all obligations and undertakings owed to such Obligor under or in any way in connection with the Note Agreement or any of the other Transaction Documents or transactions thereunder or related thereto as of the date hereof. For the avoidance of doubt, this Section 7 will not apply to any claims against the Noteholders or their affiliates under the asset purchase agreement with respect to the purchase, by an entity in which any of the Noteholders and/or their affiliates held an ownership interest, of the Primaloft business of the Company and its Subsidiaries. 8. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAW OF THE STATE OF NEW YORK. 9. No Other Amendments; Confirmation. Except as expressly amended, modified and supplemented hereby, the terms, provisions and conditions of the Note Agreement, the Notes, the AI Guaranty Agreement and the agreements and instruments relating thereto are and shall remain unchanged and in full force and effect and are hereby ratified and confirmed in all respects. 10. Headings. The headings of sections of this Amendment are inserted for convenience only and shall not be deemed to constitute a part of this Amendment. 11. Counterparts. This Amendment may be executed in any number of counterparts by the parties hereto, each of which counterparts when so executed shall be an original, but all counterparts taken together shall constitute one and the same instrument. [Remainder of page intentionally left blank. Signature pages follow.] 4 IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed and delivered by their respective proper and duly authorized officers as of the day and year first above written. ALBANY INTERNATIONAL CORP. By: /s/ Joseph G. Morone Name: Joseph G. Morone Title: President & CEO ALBANY INTERNATIONAL HOLDINGS TWO, INC., as a Guarantor By: /s/ Charles J. Silva, Jr. Name: Charles J. Silva, Jr. Title: Vice President & Secretary ALBANY ENGINEERED COMPOSITES, INC., as a Guarantor By: /s/ Charles J. Silva, Jr. Name: Charles J. Silva, Jr. Title: Vice President & Secretary ALBANY INTERNATIONAL RESEARCH CO., as a Guarantor By: /s/ Robert A. Hansen Name: Robert A. Hansen Title: President GESCHMAY CORP. as a Guarantor By: /s/ John B. Cozzolino Name: John B. Cozzolino Title: President BRANDON DRYING FABRICS, INC., as a Guarantor By: /s/ John B. Cozzolino Name: John B. Cozzolino Title: President GESCHMAY WET FELTS, INC., as a Guarantor By: /s/ John B. Cozzolino Name: John B. Cozzolino Title: President GESCHMAY FORMING FABRICS CORP., as a Guarantor By: /s/ John B. Cozzolino Name: John B. Cozzolino Title: President BLUE FALCON II LLC, as a Guarantor By: /s/ Diane M. Loudon Name: Diane M. Loudon Title: President Signature Page to Fourth Amendment to Amended and Restated Note Agreement and Guaranty The foregoing Amendment is hereby accepted as of the date first above written. THE PRUDENTIAL INSURANCE COMPANY OF AMERICA By: /s/ Eric Seward Name: Eric Seward Title: Vice President THE PRUDENTIAL LIFE INSURANCE COMPANY, LTD. By: Prudential Investment Management (Japan), Inc., as Investment Manager By: Prudential Investment Management, Inc., as Sub-Adviser By: /s/ Eric Seward Name: Eric Seward Title: Vice President THE GIBRALTAR LIFE INSURANCE CO., LTD. By: Prudential Investment Management Japan Co., Ltd., as Investment Manager By: Prudential Investment Management, Inc., as Sub-Adviser By: /s/ Eric Seward Name: Eric Seward Title: Vice President SECURITY BENEFIT LIFE INSURANCE COMPANY, INC. By: Prudential Private Placement Investors, L.P. (as Investment Advisor) By: Prudential Private Placement Investors, Inc. (as its General Partner) By: /s/ Eric Seward Name: Eric Seward Title: Vice President Signature Page to Fourth Amendment to Amended and Restated Note Agreement and Guaranty Schedule 1 Amendments to Note Agreement (All paragraph references are to paragraphs of the Note Agreement) 1. Sub-clause (i) in the parenthetical in clause (a) of Paragraph 6A is hereby amended and restated in its entirety to read as follows: “(ii) Indebtedness outstanding on the Fourth Amendment Effective Date and set forth on Schedule 6A)|”. 2. Clause (b) of Paragraph 6B is hereby amended and restated in its entirety to read as follows: “Liens existing on the Fourth Amendment Effective Date securing Indebtedness outstanding on the Fourth Amendment Effective Date and set forth on Schedule 6B”. 3. Clause (k) of Paragraph 6B is hereby amended by deleting the phrase “June 18, 2015” and inserting the phrase “the Fourth Amendment Effective Date” in lieu thereof. 4. Paragraph 6F is hereby amended by deleting the phrase “the date hereof” and inserting the phrase “the Fourth Amendment Effective Date” in lieu thereof. 5. Paragraph 6G is hereby amended and restated to delete the stricken text (indicated textually in the same manner as the following example: stricken text ) and to add the underlined text (indicated textually in the same manner as the following example: underlined text ):: “
